internal_revenue_service department of the treasury number release date index no p o box ben franklin station washington dc person to contact telephone number refer reply to cc dom p si plr-105111-99 re ein- date legend grandparent grandparent grandparent 1’s will daughter trust a date date trustee corporation charity this is in response to your letter dated date in which you requested rulings regarding the federal estate and gift_tax consequences of a partial_release of a limited_power_of_appointment and the application of the generation-skipping_transfer gst tax provisions of chapter of the internal_revenue_code according to your submission grandparent died testate on date pursuant to the terms of his will grandparent created four separate residuary trusts of equal value for the benefit of his four children including trust a for the benefit of daughter and her descendants article section c provides generally that the trustee shall pay to each child for whom a_trust is named or the descendants from time to time living of any deceased child the net_income of the trust estate as the trustee in its discretion deems to be necessary for the needs and best interests of such child or descendants of a deceased child in that order and as a group taking into consideration all income available to each of them for such purposes from all other sources known to the trustee and any other circumstances and factors which the trustee deems pertinent any net_income not so distributed by the trustee during any calendar_year shall be accumulated and added to the principal of the respective trust estate article section c provides that the trustee is plr-105111-99 authorized to pay to each child such sums from the principal of the trust estate of such child as the trustee deems necessary or advisable from time to time for the best interests of the child and for the medical_care education best interests and welfare of any person dependent upon such child taking into consideration all other income available to such child for such purposes from all sources known to the trustee article section c provides that after the death of both grandparent and grandparent each child has the right at any time and from time to time during his or her lifetime by instrument in writing delivered to the trustee to appoint any part or all of the corpus of his or her trust estate to or in trust for any one or more of his or her descendants from time to time living and such so-called charitable institutions existing under the laws of the state of which he or she is a resident which are exempt from state inheritance and estate_taxes and federal_estate_taxes as he or she directs article section c states that upon the death of a child the trust estate of such child as then constituted shall be held in trust for the benefit of or distributed to or in trust for the benefit of any one or more of such child’s descendants in such amount and in such manner and upon such terms and conditions as such child shall appoint by his or her last will specifically referring to the power_of_appointment conferred upon him or her however each child may appoint any part or all of the income from his or her share to his or her surviving_spouse until the death or remarriage of such spouse or for such shorter period as the child may designate pursuant to article section c in default of the exercise of the power_of_appointment by a child upon the death of such child the trust estate of such child or the part not effectively appointed shall be distributed per stirpes to the child’s then living descendants if any if there are no such descendants the trust estate or the part not effectively appointed shall be distributed per stirpes to grandparent 1’s then living descendants subject_to certain withholding provisions each portion otherwise distributable to a descendant of grandparent for whom a_trust estate or share of a_trust estate is then being held is to be added to such trust estate or share under article section c if at any time prior to the complete vesting or distribution of the trust no child of grandparent nor any other descendant of grandparent shall be living the entire remaining trust estate then in the hands of the trustee shall be paid transferred and delivered to charity plr-105111-99 article section d provides that nothwithstanding any other provision of trust the trusts created pursuant to the terms of trust will terminate not later than twenty-one years after the death of the last survivor of grandparent and all beneficiaries under the will living at the date of grandparent 1’s death the trustee is directed to distribute any property then held in a_trust to the persons entitled to receive the income therefrom in the same shares or portions in which such income is then being paid to them on date daughter irrevocably disclaimed any right granted to her pursuant to article section c of grandparent 1’s will to appoint during her lifetime any part or all of the corpus of trust a to any charitable institution or institutions daughter reserves only the right to appoint during her lifetime any part or all of the corpus of trust a among her descendants from time to time living either outright or in trust provided that any such trust is only for the benefit of one or more of her descendants the primary asset of trust a is stock in corporation a c_corporation the corporation’s board_of directors proposes to elect to treat corporation as a small_business_corporation an s_corporation trustee proposes to consent to the s election in order to convert corporation to an s_corporation each of its shareholders must be eligible to hold s_corporation stock as of the first day of the year for which the election is to take effect trustee proposes to make an election under sec_1361 to treat trust a as an electing_small_business_trust so that it will qualify as an eligible s_corporation shareholder in an effort to ensure the continuing qualification of corporation as an s_corporation trustee intends to enter into a shareholder agreement with corporation and corporation’s other shareholders to protect the s election under the sec_3 of the proposed shareholder agreement no shareholder may transfer and no person may acquire the legal or beneficial_ownership of any share if such transfer or acquisition would cause the s status of the corporation to terminate specifically no transfer may be made to any person that is not eligible to be a shareholder of an s_corporation under the applicable provisions of the code as in effect at the time of the purported transfer in addition no shareholder may affirmatively transfer shares to a person if the transfer would cause the corporation to exceed the maximum number of persons who are allowable s_corporation shareholders sec_3 of the proposed shareholder agreement provides that no shareholder shall make any transfer of shares to any trust having multiple beneficiaries or amend any trust that owns plr-105111-99 shares to increase the number of beneficiaries unless all such beneficiaries are persons eligible to be transferees pursuant to sec_3 and immediately after such transfer or amendment the number of shareholders the corporation is deemed to have for purposes of sec_1361 would not exceed the maximum number of persons who are allowable s_corporation shareholders pursuant to that section notwithstanding any other provision of the shareholder agreement the shareholders and the corporation acknowledge and agree in sec_3 that none of the following shall be prohibited by the terms of the shareholder agreement i the addition of a_trust beneficiary due to the birth of an additional descendant of grandparent ii the exercise of a power_of_appointment granted to a beneficiary pursuant to the terms of any irrevocable_trust that is in existence on the date of the agreement and that owns shares iii the transfer of shares to any person in whose favor a power_of_appointment described in ii above is exercised or iv the distribution of shares to a a beneficiary of any irrevocable_trust that is in existence on the date of the agreement and that owns shares pursuant to the terms thereof or b to the beneficiary of any trust created pursuant to the exercise of a power_of_appointment described in ii above even if such addition exercise or distribution shall cause the termination of the corporation’s s election sec_3 provides that prior to any transfer or other_disposition of shares if the corporation in its discretion so requires an opinion of counsel to the corporation must first be received by the corporation the cost of which shall be borne by the shareholder whose shares are to be transferred or disposed of that the transferee is i eligible to be a shareholder of an s_corporation in accordance with the applicable_requirements of the code or ii that the transfer otherwise is allowable pursuant to the provisions of the shareholder agreement in addition to the other requirements of sec_3 of the shareholder agreement sec_3 provides that no transfer of shares including without limitation transfers pursuant to sec_3 shall be permitted and no purported transfer shall be effective until a permitted transferee has executed a supplemental signature page to the shareholder agreement all parties agree that upon execution and acceptance of a supplemental signature page the shareholder agreement shall be amended and the transferee shall have the rights and obligations of a shareholder under the agreement sec_3 of the shareholder agreement provides that shareholders possessing of the total voting power of all outstanding shares may at any time and from time to time agree in writing to authorize or ratify any transfer of shares which would plr-105111-99 otherwise not be permitted by the shareholder agreement in which event the transfer shall be deemed for all purposes to comply with the shareholder agreement notwithstanding any other provision of the agreement under sec_3 if a transfer of shares is required to be made pursuant to sec_3 iii or iv to a transferee who is not already a shareholder and who has not previously executed or currently refuses to execute a supplemental signature page to the shareholder agreement a non- consenting transferee certain procedures will apply the shareholders may allow the transfer of shares to the non- consenting transferee pursuant to the procedure set forth in sec_3 otherwise the shares that otherwise would be transferred to the non-consenting transferee shall instead be redeemed by the corporation for a price equal to the fair_market_value of the shares as of the valuation_date pursuant to sec_5 of the proposed shareholder agreement any purported transfer in violation of the shareholder agreement shall not affect the beneficial or legal ownership of shares section of the agreement states that subject_to any limitations on dividends or other distributions imposed by statute the corporation shall make pro_rata dividend distributions of money based on ownership of shares to pay the federal state and local income_tax on the income and gain of the corporation net of any_tax benefits produced for the shareholders by the corporation’s losses deductions and credits for the current_year and for each prior year during which the corporation’s s election was in effect that passes through to the shareholders under the applicable provisions of the code in respect of each taxable_year or portion thereof of the corporation for which its s election is in effect section of the proposed shareholder agreement provides that the corporation shall a not issue more than one class of shares b use its best efforts to avoid a termination of its s election and c in the event of a termination of the s election use its best efforts to distribute to each shareholder such shareholder’s net share of the corporation’s undistributed_taxable_income for all taxable years for which the s election was in effect to the extent permitted by law and consistent with the obligations of the corporation to creditors agreements to which the corporation is a party and other business considerations within the period when such a distribution will be considered a non-dividend distribution under sec_1371 section of the proposed shareholder agreement states that if the corporation’s status as an s_corporation is terminated inadvertently and the corporation wishes to obtain a ruling under plr-105111-99 sec_1362 each shareholder agrees to make any adjustments required pursuant to sec_1362 and approved by the corporation’s board_of directors a shareholder’s obligation to make such adjustments shall continue after the shareholder has ceased to own shares in the corporation and after the shareholder agreement has terminated except as directed by the shareholder agreement the existing trustee will continue to serve in the same manner as it previously served in addition trust a will continue to be administered in accordance with the terms and conditions set forth in trust taxpayer requests the following rulings daughter’s irrevocable disclaimer of her lifetime power to appoint any part or all of the corpus of trust a to or in trust for charitable institutions will not be a taxable transfer for federal gift_tax purposes daughter’s irrevocable disclaimer of her lifetime power to appoint any part or all of the corpus of trust a to or in trust for charitable institutions will not cause any part of trust a to be included in daughter’s gross_estate under sec_2041 the exempt status of trust a for gst tax purposes will not be affected by the following i the trustee’s consent to corporation’s s election on behalf of trust a ii the trustee’s execution of an electing_small_business_trust election on behalf of trust a iii the trustee’s execution of the shareholder agreement on behalf of trust a and iv daughter’s irrevocable disclaimer of her lifetime power to appoint any part or all of the corpus of trust a to or in trust for charitable institutions rulings no and sec_2041 provides that the value of the gross_estate includes the value of all property to the extent of any property with respect to which the decedent has at the time of his death a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released such a power_of_appointment by a disposition which is of such nature that if it were a transfer of property owned by the decedent the property would be includible in the decedent’s gross_estate under sec_2035 to inclusive sec_2041 provides that the value of the gross_estate includes the value of all property to the extent of any property with respect to which the decedent- a by will or b by a disposition which is of such nature that if it were a plr-105111-99 transfer of property owned by the decedent such property would be includible in the decedent’s gross_estate under sec_2035 sec_2036 or sec_2037 exercises a power_of_appointment created after date by creating another power_of_appointment which under the applicable local law can be validly exercised so as to postpone the vesting of any estate or interest in such property or suspend the absolute ownership or power of alienation of such property for a period ascertainable without regard to the date of the creation of the first power sec_20_2041-1 of the estate_tax regulations defines the term general_power_of_appointment as any power_of_appointment exercisable in favor of the decedent his estate his creditors or the creditors of his estate a power_of_appointment is not a general power if by its terms it is either a exercisable only in favor of one or more designated persons or classes other than the decedent or his creditors or the decedent’s estate or the creditors of his estate or b expressly not exercisable in favor of the decedent or his creditors or the decedent’s estate or the creditors of his estate sec_20_2041-3 provides that if the power is a general_power_of_appointment the value of an interest in property subject_to the power is includible in the decedent’s gross_estate under sec_2041 if either -- i the decedent has the power at the time of his death and the interest exists at the time of his death or ii the decedent exercised or released the power or the power lapsed under the circumstances and to the extent described in sec_20_2041-3 sec_20_2041-3 provides that if a power is not a general_power_of_appointment the value of the property subject_to the power is includible in the holder’s gross_estate under sec_2041 only if it is exercised to create a further power under certain circumstances described in sec_20_2041-3 sec_20_2041-3 provides that property subject_to a power_of_appointment created after date which is not a general power is includible in the gross_estate of the holder of the power under sec_2041 if the power is exercised and if both of the following conditions are met i if the exercise is a by will or b by a disposition which is of such nature that if it were a transfer of property plr-105111-99 owned by the decedent the property would be includible in the decedent’s gross_estate under sec_2035 through and ii if the power is exercised by creating another power_of_appointment which under the terms of the instruments creating and exercising the first power and under applicable local law can be validly exercised so as to a postpone the vesting of any estate or interest in the property for a period ascertainable without regard to the date of the creation of the first power or b if the applicable rule_against_perpetuities is stated in terms of suspension of ownership or of the power of alienation rather than of vesting suspend the absolute ownership or the power of alienation of the property for a period ascertainable without regard to the date of the creation of the first power under sec_2514 the exercise or release of a general_power_of_appointment created after date shall be deemed a transfer of property by the individual possessing such power in general rules similar to those contained in sec_2041 and the underlying regulations regarding the estate_tax consequences of the release lapse or exercise of a power_of_appointment apply for purposes of sec_2514 regarding the gift_tax consequences of the lifetime release lapse or exercise of a power_of_appointment sec_25_2514-1 provides that the exercise or complete release of a general_power_of_appointment created after date and under certain circumstances the exercise of a power_of_appointment not a general_power_of_appointment created after date by the creation of another power_of_appointment will be treated as transfers of property sec_2514 and sec_25_2514-3 provide that the exercise of a power_of_appointment that is not a general_power_of_appointment is considered to be a transfer if it is exercised under certain circumstances as described in sec_25_2514-3 to create a further power sec_25_2514-3 provides that there is a transfer for purposes of the gift_tax of the value of property or of property rights or interests with respect to which a power_of_appointment which is not a general_power_of_appointment created after date is exercised by creating another power_of_appointment which under the terms of the instruments creating and exercising the first power and under applicable local law can be validly exercised so as to postpone the vesting of any estate or interest in the property for a period ascertainable without regard to the date of the creation of the first power or if the applicable rule_against_perpetuities is stated in terms of suspension of ownership or of the power of alienation plr-105111-99 rather than of vesting suspend the absolute ownership or the power of alienation of the property for a period ascertainable without regard to the date of the creation of the first power based on the information submitted and the representations made we conclude that daughter’s irrevocable disclaimer release of her lifetime power to appoint any part or all of the corpus of trust a to or in trust for charitable institutions will not be a release of a general_power_of_appointment and will therefore not be a taxable transfer for federal gift_tax purposes and daughter’s irrevocable disclaimer release of her lifetime power to appoint any part or all of the corpus of trust a to or in trust for charitable institutions will not cause any part of trust a to be included in daughter’s gross_estate under sec_2041 ruling no sec_2601 imposes a tax on every generation-skipping_transfer sec_26_2601-1 of the generation-skipping_transfer_tax regulations provides that the gst tax applies to any generation-skipping_transfer made after date sec_26_2601-1 provides an exception to this rule for any distributions from a_trust that was irrevocable on date however this exception does not apply to a pro_rata portion of any generation-skipping_transfer under an irrevocable_trust where additions were made to the trust after date in addition a modification to a_trust that results in a change in the quality value or timing of any beneficial_interest provided for under the trust instrument will cause the trust to lose its exempt status sec_26_2601-1 provides that except as provided under sec_26_2601-1 where any portion of a_trust remains in the trust after the post-date release exercise or lapse of a power_of_appointment over that portion of the trust and the release exercise or lapse is treated to any extent as a taxable transfer under chapter or chapter the value of the entire portion of the trust subject_to the power that was released exercised or lapsed is treated as if that portion had been withdrawn and immediately retransferred to the trust at the time of the release exercise or lapse sec_26_2601-1 provides a special rule for certain powers of appointment this section provides that the release exercise or lapse of a power_of_appointment other than a general_power_of_appointment as defined in sec_2041 will not be treated as an addition to a_trust if- such power of plr-105111-99 appointment was created in an irrevocable_trust that is not subject_to chapter under sec_26_2601-1 and in the case of an exercise such power_of_appointment is not exercised in a manner that may postpone or suspend the vesting absolute ownership or power of alienation of an interest in property for a period measured from the date of creation of the trust extending beyond any life in being at the date of creation of the trust plus a period of years in the present case it has been represented that trust a was irrevocable on date and that there have been no additions constructive or otherwise to trust a after that date based on the representations made and the facts submitted we conclude that daughter’s irrevocable disclaimer release of her lifetime power to appoint any part or all of the corpus of trust a to or in trust for charitable institutions will not be treated as a constructive_addition to trust a in addition we conclude that there is no change in the quality value or timing of any beneficial_interest in trust a resulting from the following i the trustee’s consent to corporation’s proposed s election ii the trustee’s election to treat trust a as an electing_small_business_trust and iii the trustee’s execution of the proposed shareholder agreement further daughter’s irrevocable disclaimer release of her lifetime power to appoint any part or all of the corpus of trust a to or in trust for charitable institutions is not a modification to trust a that results in a change in the quality value or timing of any beneficial_interest provided for under the terms of trust a therefore neither daughter’s disclaimer release nor items i - iii above will cause trust a to lose exempt status for gst tax purposes provided that there are no additions constructive or otherwise to trust a after date distributions from trust a to skip persons will not be subject_to the gst tax except as specifically ruled herein we express no opinion as to the consequences of this transaction under the cited provisions of the code or under any other provisions of the code specifically we express no opinion on whether trust a will qualify as an electing_small_business_trust within the meaning of sec_1361 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely assistant chief_counsel passthroughs and special industries by george masnik chief branch enclosure
